333 S.W.3d 540 (2011)
Peter MYLES, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 94784.
Missouri Court of Appeals, Eastern District, Division Three.
March 15, 2011.
Jessica Hathaway, St. Louis, MO, for Movant/Appellant.
Shaun J. Mackelprang, Daniel N. McPherson, Jefferson City, MO, for Respondent/Respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Peter Myles, a prior and persistent offender, appeals from the motion court's judgment denying his Rule 24.035[1] motion for post-conviction relief from the judgment entered upon his plea of guilty to the charge of stealing a credit card pursuant to Section 570.030 RSMo 2006. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k); Melton v. State, 260 S.W.3d 882, 885 (Mo.App. E.D.2008). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons *541 for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  AH rule references are to Mo. R.Crim. P.2008, unless otherwise indicated.